DETAILED ACTION
This action is responsive to the application No. 16/739,298 filed on 10 January 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I, corresponding to Figs. 2-4 and claims 1-13, in the reply filed on 17 May 2022 is acknowledged.  
According to the elected Species I, Figs. 2-4 and the corresponding text in the specification regarding Fig. 4 (originally Fig. 3), plasma etching and wet etching are two different alternatives for removing the edge support ring, but not used in combination as required in claim 8. Note para. 44 of the originally filed specification (1/10/2020): “In other implementations, the edge support ring may be singulated through wet etching.” Presently, claim 8 appears to be drawn to an unsupported hybrid embodiment1, and at least is drawn a species non-elected, without traverse, since nowhere in the discussion of Figs. 2-4 does Applicant discuss using plasma and wet etching for singulating the edge ring. Therefore, claim 8 is withdrawn from consideration. 

Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  The IDS has been considered.  During the search of this application, it has come to the Examiner’s attention that Applicant and the inventor clearly have numerous closely related publications that were inadvertently omitted from the IDS. Applicant and Applicant’s representative are reminded of their duty to disclose relevant art on an IDS, also see 37 C.F.R. 1.56 and MPEP §2004.




Specification / Drawings
The amendment filed 28 February 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  Also see MPEP §§608.04 and 714.01(e). The added material which is not supported by the original disclosure is as follows:
New Fig. 2, element labels 70 add new matter by identifying the prior locations (blocks at 24, 26, and 28) as actual/physical saw blades.
New Fig. 3, the shapes of the openings at 56 are new matter, not previously disclosed.
New Fig. 4, additional opening 60 is added and the figure now shows different sidewall curvature/profiles at 58, not previously disclosed.
New Fig. 8 is new matter, openings 68 having rounded bottoms were not previously disclosed.
Applicant further amended the specification (pages 5-14) to add new matter corresponding to the new/modified figures which contain new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first side of the semiconductor having the backmetal thereon and mounting the first side to the film frame2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 introduces “an edge support ring” in line 1 and “an edge ring” in line 4. It is unclear if Applicant is introducing two different features or if Applicant intended to recite “the edge support ring” in line 4.  Claim 1 also introduces a semiconductor wafer comprising “a first side” in line 2 and mounting “a first side” of the semiconductor wafer in line 6.  It is unclear if these are supposed to be two distinct first sides or if Applicant intended to recite “the first side” in line 6.
Claims 5, 6, and 13 each recite “the wafer”, lacking antecedence.  It appears Applicant intended to recite “the semiconductor wafer”, consistent with claim 1.
Claim 9 recites the same issues as discussed above with respect to claim 1 regarding introducing “an edge support ring” in line 1 and “an edge ring” in line 4 and also similarly recites “a first side” and is indefinite for the same reasons discussed above.
Claims 1 and 9 each recite the first side of the semiconductor wafer comprising a backmetal and that the first side is mounted to a film frame, however according to the figures, the second side has the backmetal and the first side having no backmetal is mounted to the film frame making the claim limitations unclear in view of the figures with respect to which side comprises the backmetal.

Claim Rejections - 35 USC § 102 and § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Rejection 1

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seddon et al. (US 2010/0009519).
(Re Claim 1) Seddon teaches a method of removing an edge support ring, the method comprising (see Figs. 1-10 and supporting text):
providing a semiconductor wafer comprising a first side and a second side, the first side of the semiconductor wafer comprising a backmetal thereon, the semiconductor wafer comprising an edge ring around a perimeter of the semiconductor wafer (wafer 10, device side 14, backmetal 46, edge ring 38); 
mounting a first side of the semiconductor wafer to a film frame (Fig. 6); 
removing a portion of the backmetal around the edge support ring (Fig. 7); and 
singulating the edge support ring from the semiconductor wafer (Fig. 8 or Fig. 10).
(Re Claim 2) further comprising exposing the edge support ring to ultraviolet light (Fig. 4 and para. [0021], also Fig. 9 and para. [0027]).
(Re Claim 3) further comprising lifting the edge support ring away from the semiconductor wafer (Fig. 8).
(Re Claim 5) wherein the wafer has a thickness less than 50 microns (para. [0020] discloses a thickness of less than 150 microns which includes less than 50 microns).
(Re Claim 6) further comprising singulating the wafer into a plurality of die (Fig. 10).
(Re Claim 7) wherein removing the portion of backmetal comprises sawing (para. [0025]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Seddon et al. (US 2010/0009519) as applied above and further in view of Seddon (US 2010/0059862, “Seddon’862”).
(Re Claim 4) wherein the edge support ring comprises a slope.
Seddon is silent regarding a sloped edge ring, however related art from Seddon’862 (see Figs. 2-4 and para. [0016]) discloses a sloped edge ring is a known alternative to a rectangular shaped edge ring and furthermore finds the sloped (beveled) edge ring is advantageous: “Beveling lip 106 is advantageous because it substantially reduces or eliminates the air gap between dicing tape 130 and semiconductor wafer 100. In addition it improves grinding wheel wear on the leading edge of the grinding wheel which increases the dressing interval, and it improves the water flow characteristics near the edge of the wafer which reduces contamination.”  A PHOSITA would find it obvious to modify Seddon’s edge ring to have a sloped/beveled surface as taught by Seddon’862 for the advantages discussed above (Seddon’862 para. [0016]).3

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Seddon et al. (US 2010/0009519) as applied above and further in view of Seddon (US 2018/0040469, “Seddon’469”).
(Re Claim 5) wherein the wafer has a thickness less than 50 microns.
	Seddon discloses the wafer thickness is less than 150 microns, however does not explicitly disclose less than 50 microns.  Related art from Seddon’469 discloses wafer thicknesses of 10-50 microns (para. [0030]).  Seddon’469 further recognizes advantages of using thin dies to minimize package size (para. [0004]), and a PHOSITA would recognize there are numerous advantages such as lower series resistance or lower ON resistance and improved heat dissipation. A PHOSITA would find it obvious to thin Seddon’s wafer to thicknesses below 50 microns as taught by Seddon’469 for the known advantages discussed above.

Claims 9-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Seddon et al. (US 2010/0009519) in view of Grivna et al. (US 2010/0120227).
 (Re Claim 9) Seddon teaches a method of removing an edge support ring, the method comprising (see Figs. 1-10 and supporting text): 
providing a semiconductor wafer comprising a first side and a second side, the first side of the semiconductor wafer comprising a backmetal thereon, the semiconductor wafer comprising an edge ring around a perimeter of the semiconductor wafer (wafer 10, device side 14, backmetal 46, edge ring 38); 
mounting a first side of the semiconductor wafer to a film frame (Fig. 6); 
removing a portion of the backmetal around the edge support ring using sawing (Fig. 7 and para. [0025]); and 
wherein the semiconductor wafer comprises a thickness less than 50 microns (para. [0020] discloses a thickness of less than 150 microns which includes less than 50 microns).
Seddon is silent regarding plasma etching at the removed portion of the backmetal to singulate the edge support ring from the semiconductor wafer.  Instead, Seddon discloses removing the edge ring using laser cutting (para. 0026]).  However, related art from Grivna recognizes laser cutting may cause recrystallization of die adjacent to the edge ring and teaches plasma etching is a better method for edge ring removal (para. [0087]).  In view of Grivna, a PHOSITA would find it obvious to use plasma etching instead of laser cutting to separate the edge ring for the advantages disclosed by Grivna. Seddon discloses the wafer thickness is less than 150 microns, but does not explicitly disclose less than 50 microns.  Grivna discloses thinning the wafer to 50 microns or less (para. [0091]). PHOSITA would recognize there are numerous advantages such as lower series resistance or lower on-resistance, improved heat dissipation, smaller package sizes, etc. A PHOSITA would find it obvious to thin Seddon’s wafer to thicknesses below 50 microns as taught by Grivna for the known advantages discussed above.
(Re Claim 10) further comprising exposing a tape coupled with the edge support ring to ultraviolet light (Fig. 4 and para. [0021], also Fig. 9 and para. [0027]).
(Re Claim 11) further comprising lifting the edge support ring away from the semiconductor wafer (Fig. 8). 
(Re Claim 13) further comprising singulating the wafer into a plurality of die (Fig. 10).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Seddon et al. (US 2010/0009519) and Grivna et al. (US 2010/0120227) as applied above, and further in view of Seddon (US 2010/0059862, “Seddon’862”).
 (Re Claim 12) wherein the edge support ring comprises a slope.
Seddon is silent regarding a sloped edge ring, however related art from Seddon’862 (see Figs. 2-4 and para. [0016]) discloses a sloped edge ring is a known alternative to a rectangular shaped edge ring and furthermore finds the sloped (beveled) edge ring is advantageous: “Beveling lip 106 is advantageous because it substantially reduces or eliminates the air gap between dicing tape 130 and semiconductor wafer 100. In addition it improves grinding wheel wear on the leading edge of the grinding wheel which increases the dressing interval, and it improves the water flow characteristics near the edge of the wafer which reduces contamination.”  A PHOSITA would find it obvious to modify Seddon’s edge ring to have a sloped/beveled surface as taught by Seddon’862 for the advantages discussed above (Seddon’862 para. [0016]).

Rejection 2
Claims 1-3, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grivna et al. (US 2010/0120227).
(Re Claim 1) Grivna teaches a method of removing an edge support ring, the method comprising (see Figs. 24-31 and supporting text): 
providing a semiconductor wafer comprising a first side and a second side, the first side of the semiconductor wafer comprising a backmetal thereon, the semiconductor wafer comprising an edge ring around a perimeter of the semiconductor wafer (wafer 10, devices at 12, 14, 16, edge ring 127, backmetal 133, 135); 
mounting a first side of the semiconductor wafer to a film frame (Fig. 30); 
removing a portion of the backmetal around the edge support ring (Figs. 29-30); and 
singulating the edge support ring from the semiconductor wafer (Fig. 31).
(Re Claim 2) further comprising exposing the edge support ring to ultraviolet light (paras. [0082]-[0085] disclose using a UV release tape, thus when used it will be exposed to UV).
(Re Claim 3) further comprising lifting the edge support ring away from the semiconductor wafer (para. 088]).
(Re Claim 5) wherein the wafer has a thickness less than 50 microns (para. [0091]).
(Re Claim 6) further comprising singulating the wafer into a plurality of die (Fig. 31).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Grivna et al. (US 2010/0120227) as applied above and further in view of Seddon (US 2010/0059862, “Seddon’862”).
(Re Claim 4) wherein the edge support ring comprises a slope.
Grivna is silent regarding a sloped edge ring, however related art from Seddon’862 (see Figs. 2-4 and para. [0016]) discloses a sloped edge ring is a known alternative to a rectangular shaped edge ring and furthermore finds the sloped (beveled) edge ring is advantageous: “Beveling lip 106 is advantageous because it substantially reduces or eliminates the air gap between dicing tape 130 and semiconductor wafer 100. In addition it improves grinding wheel wear on the leading edge of the grinding wheel which increases the dressing interval, and it improves the water flow characteristics near the edge of the wafer which reduces contamination.”  A PHOSITA would find it obvious to modify Grivna’s edge ring to have a sloped/beveled surface as taught by Seddon’862 for the advantages discussed above (Seddon’862 para. [0016]).



Rejection 3
Claims 1, 2, and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seddon (US 2018/0040469).
(Re Claim 1) Seddon teaches a method of removing an edge support ring, the method comprising (see Figs. 3j-3n and supporting text): 
providing a semiconductor wafer comprising a first side and a second side, the first side of the semiconductor wafer comprising a backmetal thereon, the semiconductor wafer comprising an edge ring around a perimeter of the semiconductor wafer (wafer 100, device surface 110, edge ring 146, backmetal 166); 
mounting a first side of the semiconductor wafer to a film frame (Fig. 3k); 
removing a portion of the backmetal around the edge support ring (Figs. 3l and 3n); and 
singulating the edge support ring from the semiconductor wafer (Fig. 3n).
(Re Claim 2) further comprising exposing the edge support ring to ultraviolet light (para. [0033] discloses exposing the UV adhesive and thus the edge ring as well).
(Re Claim 5) wherein the wafer has a thickness less than 50 microns (para. [0030]).
(Re Claim 6) further comprising singulating the wafer into a plurality of die (Fig. 3n).
(Re Claim 7) wherein removing the portion of backmetal comprises sawing (Fig. 3n, sawing at 186 and para. [0034]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over by Seddon (US 2018/0040469) as applied above and further in view of Seddon (US 2010/0059862, “Seddon’862”).
(Re Claim 4) wherein the edge support ring comprises a slope.
Seddon is silent regarding a sloped edge ring, however related art from Seddon’862 (see Figs. 2-4 and para. [0016]) discloses a sloped edge ring is a known alternative to a rectangular shaped edge ring and furthermore finds the sloped (beveled) edge ring is advantageous: “Beveling lip 106 is advantageous because it substantially reduces or eliminates the air gap between dicing tape 130 and semiconductor wafer 100. In addition it improves grinding wheel wear on the leading edge of the grinding wheel which increases the dressing interval, and it improves the water flow characteristics near the edge of the wafer which reduces contamination.”  A PHOSITA would find it obvious to modify Seddon’s edge ring to have a sloped/beveled surface as taught by Seddon’862 for the advantages discussed above (Seddon’862 para. [0016]).

Rejection 4
Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshihara et al. (US 2017/0287765).
(Re Claim 1) Yoshihara teaches a method of removing an edge support ring, the method comprising: 
providing a semiconductor wafer comprising a first side and a second side, the first side of the semiconductor wafer comprising a backmetal thereon, the semiconductor wafer comprising an edge ring around a perimeter of the semiconductor wafer (Fig. 14, wafer 10, backmetal 15, edge ring 12(10));
mounting a first side of the semiconductor wafer to a film frame (Figs. 16-18); 
removing a portion of the backmetal around the edge support ring (Figs. 18-19); and 
singulating the edge support ring from the semiconductor wafer (Figs. 19-21).
(Re Claim 2) further comprising exposing the edge support ring to ultraviolet light (Fig. 20).
(Re Claim 3) further comprising lifting the edge support ring away from the semiconductor wafer (Figs. 15, 21).
(Re Claim 4) wherein the edge support ring comprises a slope (Figs. 14, 17).
(Re Claim 5) wherein the wafer has a thickness less than 50 microns (paras. [0061], [0081]-[0096).
(Re Claim 6) further comprising singulating the wafer into a plurality of die (Figs. 8, 24).
(Re Claim 7) wherein removing the portion of backmetal comprises sawing (Figs. 18-19, saw blade 36).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is cited on the PTO-892 attachment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK T. K. PETERSON whose telephone number is (571)272-3997. The examiner can normally be reached M-F, 9-5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK T. K. PETERSON/             Primary Examiner, Art Unit 2822                                                                                                                                                                                           


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner cannot find any detailed discussion of the claimed combination in the disclosure with respect to the elected species, nor is the combination of plasma and wet etching depicted in any drawing. While presently withdrawn, claim 8 would be rejected under at least §112(a) and §112(b).
        2 It appears the backmetal is on the second side.
        3 Edge rings comprising slopes are well-known in the art, also see Feng. et al. (US 2009/0020854), Kirby (US 2006/0046438), Seddon et al. (US 2018/0053739), and Sugawara et al. (US 2009/0102020).